COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


PAUL E. GROVES
                                                                MEMORANDUM OPINION*
v.     Record No. 3141-05-2                                          PER CURIAM
                                                                   OCTOBER 31, 2006
VIRGINIA EMPLOYMENT COMMISSION


                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                             Frederick G. Rockwell, III, Judge

                 (Paul E. Groves, pro se, on briefs).

                 (Robert F. McDonnell, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General, on brief), for appellee.


       Paul E. Groves appeals a decision of the Circuit Court of Chesterfield County affirming

Decision No. 76009-C of the Virginia Employment Commission (VEC). The circuit court found

that (1) the VEC acted within its authority; (2) the record supports the VEC’s decision that Groves

received benefits in the amount of $5,980 to which he was not entitled; and (3) Groves is liable to

repay that sum to the VEC. We have reviewed the record and the circuit court’s decision and find

that this appeal is without merit. Accordingly, we affirm the circuit court’s decision for the

reasons set forth in its November 28, 2005 order and its December 6, 2005 final order denying

Groves’s motion for reconsideration,1 and as more fully set forth in the VEC appeals examiner’s

May 12, 2005 decision and the VEC’s July 25, 2005 decision. We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        In that order, the circuit court ruled as follows: “No evidence is before the court on
which to find the VEC violated 16 VA. ADMIN. CODE § 5-80-30.”
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.2

                                                                                         Affirmed.




       2
        The only issue before the circuit court and properly before this Court on appeal is
whether Groves received any benefits to which he was not entitled pursuant to Code § 60.2-633.
The VEC specifically noted this in its July 25, 2005 opinion:

               [Groves] wished to argue the merits of the case, stating that the
               Special Examiner hearing the issue of qualification relied on an
               exhibit that was not part of the record. The issues pertaining to
               [Groves’s] disqualification from receiving benefits was fully heard
               in the Commission Appeals process and the state court appeals
               process. The instant case concerned only whether [Groves]
               received benefits in the amount of $5980.00 during his period of
               disqualification, and is liable to repay that sum to the Commission.

        Accordingly, to the extent that Groves raises any arguments in his brief not related to the
issue before the VEC, we have not considered them.
                                               -2-